Name: Council Directive 81/36/EEC of 9 February 1981 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables
 Type: Directive
 Subject Matter: plant product;  health;  deterioration of the environment;  agricultural activity
 Date Published: 1981-02-19

 Avis juridique important|31981L0036Council Directive 81/36/EEC of 9 February 1981 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables Official Journal L 046 , 19/02/1981 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 13 P. 0012 Spanish special edition: Chapter 03 Volume 21 P. 0038 Swedish special edition: Chapter 3 Volume 13 P. 0012 Portuguese special edition Chapter 03 Volume 21 P. 0038 COUNCIL DIRECTIVE of 9 February 1981 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (81/36/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), as last amended by Directive 80/428/EEC (2) and in particular Articles 4 and 8 thereof, Having regard to the proposal from the Commission, Whereas Article 4 of Directive 76/895/EEC provides that where a Member State considers that a maximum level fixed in Annex II might endanger the health of humans or of animals other than harmful organisms, that Member State may temporarily reduce that level in its own territory; Whereas the Kingdom of the Netherlands has invoked the provisions of the aforesaid Article in respect of the maximum levels fixed for dimethoate, omethoate and fenchlorphos; Whereas fenchlorphos was the subject of the amendments provided for in Directive 80/428/EEC ; whereas the Commission has now completed its further studies on the other two pesticides; Whereas, on the basis of new scientific data, the maximum level laid down for omethoate in Annex II must be amended; Whereas it is also desirable to separate completely the maximum levels fixed for dimethoate and omethoate and to make a consequential adjustment to the maximum level laid down for dimethoate; Whereas, in the absence of a favourable opinion of the Standing Committee on Plant Health, the Commission has not been able, in accordance with the procedure provided for in Article 8 of Directive 76/895/EEC, to adopt the measures it envisaged, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 76/895/EEC shall be amended as follows: (1) OJ No L 340, 9.12.1976, p. 26. (2) OJ No L 102, 19.4.1980, p. 26. 1. The provisions concerning dimethoate and omethoate shall be replaced by the following: >PIC FILE= "T0020163"> 2. Footnote (3) shall be deleted. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1982. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 9 February 1981. For the Council The President G. BRAKS